DETAILED ACTION
This Action is responsive to the Election Response filed on 03/31/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election of Species I, Sub-Species A1 in the reply filed on 03/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 2017/0250330).

Regarding claim 1, Maki (see, e.g., FIG. 1) discloses a light emitting device, comprising:
a first insulator 4, which is transparent to light (Para 0037, Para 0038, Para 0040);
a first conductor layer 5, which is provided on a surface of the first insulator 4 (Para 0041);
a second insulator 6, which is transparent to light and arranged to oppose the first conductor layer 5 (Para 0037, Para 0038, Para 0040);
a light emitting element 22, which is arranged between the first insulator 4 and the second insulator 6, and connected to the first conductor layer 5 (Para 0037, Para 0039, Para 0066); and
a third insulator 13, which is transparent to light and arranged between the first insulator 4 and the second insulator 6 (Para 0037, Para 0046),
Maki fails to specify a contact pressure between the first conductor layer and the light emitting element is 0.02 N or greater, up to 6 N. Maki does, however, teach that the electrodes 28, 29 of the light emitting device 22 and first conductor layer 5 are in excellent contact with each other and that the first insulator 4 pushes the first conductor layer 5 against the electrodes 28, 29 of the light emitting device 22 to improve electrical connection reliability, thereby establishing contact pressure between the first conductor layer 5 and the light emitting device 22 (Para 0057). However, differences in contact pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such contact pressure difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the contact pressure being between the first conductor layer and the light emitting element as 0.02 N or greater, up to 6 N, it would have been obvious to one of ordinary skill in the art to use or modify the contact pressure between the first conductor layer and the light emitting element in the device of Maki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed contact pressure or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 2, Maki teaches the light emitting device according to claim 1, and the claimed limitation in an environment of “a temperature 25°C and a humidity is 40%” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Maki fails to specify a contact pressure between the first conductor layer and the light emitting element is 0.1 N or greater, up to 6 N. Maki does, however, teach that the electrodes 28, 29 of the light emitting device 22 and first conductor layer 5 are in excellent contact with each other and that the first insulator 4 pushes the first conductor layer 5 against the electrodes 28, 29 of the light emitting device 22 to improve electrical connection reliability, thereby establishing contact pressure between the first conductor layer 5 and the light emitting device 22 (Para 0057). However, differences in contact pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such contact pressure difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the contact pressure being between the first conductor layer and the light emitting element as 0.1 N or greater, up to 6 N, it would have been obvious to one of ordinary skill in the art to use or modify the contact pressure between the first conductor layer and the light emitting element in the device of Maki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed contact pressure or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 3, Maki teaches the light emitting device according to claim 1, and the claimed limitation in an environment of “a temperature 25°C and a humidity is 40%” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Maki fails to specify a contact pressure between the first conductor layer and the light emitting element is 0.5 N or greater, up to 5 N. Maki does, however, teach that the electrodes 28, 29 of the light emitting device 22 and first conductor layer 5 are in excellent contact with each other and that the first insulator 4 pushes the first conductor layer 5 against the electrodes 28, 29 of the light emitting device 22 to improve electrical connection reliability, thereby establishing contact pressure between the first conductor layer 5 and the light emitting device 22 (Para 0057). However, differences in contact pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such contact pressure difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the contact pressure being between the first conductor layer and the light emitting element as 0.5 N or greater, up to 5 N, it would have been obvious to one of ordinary skill in the art to use or modify the contact pressure between the first conductor layer and the light emitting element in the device of Maki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed contact pressure or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 4, Maki teaches the light emitting device according to claim 1, and the claimed limitation in an environment of “a temperature 25°C and a humidity is 40%” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Maki fails to specify a contact pressure between the first conductor layer and the light emitting element is 1.2 N or greater, up to 4 N. Maki does, however, teach that the electrodes 28, 29 of the light emitting device 22 and first conductor layer 5 are in excellent contact with each other and that the first insulator 4 pushes the first conductor layer 5 against the electrodes 28, 29 of the light emitting device 22 to improve electrical connection reliability, thereby establishing contact pressure between the first conductor layer 5 and the light emitting device 22 (Para 0057). However, differences in contact pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such contact pressure difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the contact pressure being between the first conductor layer and the light emitting element as 1.2 N or greater, up to 4 N, it would have been obvious to one of ordinary skill in the art to use or modify the contact pressure between the first conductor layer and the light emitting element in the device of Maki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed contact pressure or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 5, Maki (see, e.g., FIG. 1) discloses a light emitting device, comprising: 
a first insulator 4, which is transparent to light (Para 0037, Para 0038, Para 0040); 
a first conductor layer 5, which is provided on a surface of the first insulator 4 (Para 0041);
a second insulator 6, which is transparent to light and arranged to oppose the first conductor layer 5 (Para 0037, Para 0038, Para 0040);
a light emitting element 22, which is arranged between the first insulator 4 and the second insulator 6, and connected to the first conductor layer 5 (Para 0037, Para 0039, Para 0066); and
a third insulator 13, which is transparent to light and arranged between the first insulator 4 and the second insulator 6 (Para 0037, Para 0046),
wherein, where an ambient temperature is 85°C and a junction temperature of the light emitting element when a rated current If is applied to the light emitting element is Tjf°C measured by setting a measurement environment temperature to Tjf°C,
Regarding the claimed limitation “where an ambient temperature is 85°C and a junction temperature of the light emitting element when a rated current If is applied to the light emitting element is Tjf°C measured by setting a measurement environment temperature to Tjf°C” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Maki fails to specify a contact pressure between the first conductor layer and the light emitting element is 0.02 N or greater, up to 6 N. Maki does, however, teach that the electrodes 28, 29 of the light emitting device 22 and first conductor layer 5 are in excellent contact with each other and that the first insulator 4 pushes the first conductor layer 5 against the electrodes 28, 29 of the light emitting device 22 to improve electrical connection reliability, thereby establishing contact pressure between the first conductor layer 5 and the light emitting device 22 (Para 0057). However, differences in contact pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such contact pressure difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the contact pressure being between the first conductor layer and the light emitting element as 0.02 N or greater, up to 6 N, it would have been obvious to one of ordinary skill in the art to use or modify the contact pressure between the first conductor layer and the light emitting element in the device of Maki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed contact pressure or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6, Maki teaches the light emitting device according to claim 5, and the claimed limitation “wherein, where the ambient temperature is 85°C and the junction temperature of the light emitting element when a current that is half the rated current If is applied to the light emitting element is Tjf°C measured at the measurement environment temperature of Tjf°C” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Maki fails to specify a contact pressure between the first conductor layer and the light emitting element is 0.02 N or greater, up to 6 N. Maki does, however, teach that the electrodes 28, 29 of the light emitting device 22 and first conductor layer 5 are in excellent contact with each other and that the first insulator 4 pushes the first conductor layer 5 against the electrodes 28, 29 of the light emitting device 22 to improve electrical connection reliability, thereby establishing contact pressure between the first conductor layer 5 and the light emitting device 22 (Para 0057). However, differences in contact pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such contact pressure difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the contact pressure being between the first conductor layer and the light emitting element as 0.02 N or greater, up to 6 N, it would have been obvious to one of ordinary skill in the art to use or modify the contact pressure between the first conductor layer and the light emitting element in the device of Maki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed contact pressure or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 7, Maki teaches the light emitting device and the claimed limitation reciting “the contact pressure is a contact pressure in an environment in which the measurement environment temperature is 105°C” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 8, Maki teaches the light emitting device and the claimed limitation reciting “the contact pressure is a contact pressure in an environment in which the measurement environment temperature is 60°C” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 9, Maki teaches the light emitting device and the claimed limitation reciting “the contact pressure is a contact pressure in an environment in which the measurement environment temperature is 40°C” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 10, Maki teaches the light emitting device and the claimed limitation reciting “the contact pressure is a contact pressure in an environment in which the measurement environment temperature is 25°C” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 11, Maki (see, e.g., FIG. 1) discloses a light emitting device, comprising: 
a first insulator 4, which is transparent to light (Para 0037, Para 0038, Para 0040); 
a first conductor layer 5, which is provided on a surface of the first insulator 4 (Para 0041); 
a second insulator 6, which is transparent to light and arranged to oppose the first conductor layer 5 (Para 0037, Para 0038, Para 0040);
a light emitting element 22, which is arranged between the first insulator 4 and the second insulator 6 and connected to the first conductor layer 5 (Para 0037, Para 0039, Para 0066); and 
a third insulator 13, which is transparent to light and arranged between the first insulator 4 and the second insulator 6 (Para 0037, Para 0046),
wherein, after a thermal cycle test, in which one minute of exposure in an environment with a temperature of 25°C, five minutes of exposure in an environment with a temperature of -40°C, one minute of exposure in the environment with the temperature of 25°C, and exposure in an environment with a temperature of 110°C are carried out every five minutes, is performed 100 times, in a state in which the light emitting element is unlit, the light emitting element can be lit.
Regarding the claimed limitation “thermal cycle test” and “in which one minute of exposure in an environment with a temperature of 25°C, five minutes of exposure in an environment with a temperature of -40°C, one minute of exposure in the environment with the temperature of 25°C, and exposure in an environment with a temperature of 110°C are carried out every five minutes, is performed 100 times, in a state in which the light emitting element is unlit, the light emitting element can be lit” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 12, Maki teaches the light emitting device according to claim 1, and the claimed limitation “thermal cycle test” and “in which one minute of exposure in the environment with the temperature of 25°C, five minutes of exposure in the environment with the temperature of -40°C, one minute of exposure in the environment with the temperature of 25°C, and exposure in the environment with the temperature of 110°C are carried out every five minutes, is performed 1000 times, in the state in which the light emitting element is unlit, the light emitting element can be lit” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 13, Maki (see, e.g., FIG. 1) teaches a plurality of light emitting elements 22 are arranged between the first insulator 4 and the second insulator 6 (Para 0037, Para 0039).

Regarding claim 17, Maki (see, e.g., FIG. 1) teaches that the light emitting element 22 comprises an electrode 28, 29 and a conductive bump 30 formed on the electrode 28, 29 (Para 0063).

Regarding claim 18, Maki (see, e.g., FIG. 1) teaches that a Vicat softening temperature of the third insulator 13 is 80°C or greater, up to 160°C (Para 0046-Para 0055, Para 0058).

Regarding claim 19, Maki (see, e.g., FIG. 1) teaches that with the third insulator 13, a tensile storage elastic modulus in a first temperature range of -40 to 20°C is 1 x 10° N or greater, up to 1 x 10'° N, and does not change by more than one digit within the first temperature range; and a tensile storage elastic modulus in a second temperature range from 160 to 200°C is 1 x 10° N or greater, up to 1 x 10° N, and does not change by more than one digit within the second temperature range (Para 0046, Para 0047, Para 0058). 
Examiner note: it is noted that the third insulator of Maki is of the same material as disclosed by applicant (see, e.g., Para 0024, Para 0025 of the disclosure as originally filed), which would result in the claimed property (e.g., tensile elastic modulus). The burden is upon the Applicant to prove otherwise. In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also MPEP §§ 2112-2112.02.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 2017/0250330), in view of Chong (KR 2020 0097151 A), in view of Bergman (US 2018/0328543).

Regarding claim 14, Maki (see, e.g., FIG. 1) teaches that the plurality of light emitting elements 22 comprise a first light emitting element e.g., 22 (right) and a second light emitting element e.g., 22 (left) (Para 0037).
However, Maki fails to expressly teach that the first light emitting element and the second light emitting element, are both based on different standards.
Chong (see, e.g., FIG. 2), on the other hand, teaches that the first light emitting element e.g., 11 and the second light emitting element e.g., 12, are both based on different standards e.g., emit different wavelengths (Para 0043). Bergman, on the other hand, teaches that light perceived as white or near-white may be generated by a combination of red, green, and blue LEDs (Para 0002).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first light emitting element and the second light emitting element where both based on different standards of Chong/Bergman in the device of Maki for the purpose of generating white or near-white light from a combination of red, green, and blue LEDs (Bergman: Para 0002).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 2017/0250330), in view of Hsieh (US 2017/0345983).

Regarding claim 20, Maki teaches the light emitting device according to claim 1, and the claimed limitation reciting “in an environment in which the temperature is 85°C and the humidity is 85%, the light emitting element keeps lighting for 100 hours or longer” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Although Maki shows substantial features of the claimed invention, Maki fails to expressly teach that the light emitting element is bent along a circle having a radius of 50 mm.
Regarding “the light emitting element is bent along a circle,” it would have been an obvious matter of design choice to adjust the shape of the light emitting element to be unbent or bent along a circle as taught by Hsieh (see, e.g., FIG. 1A and FIG. 4A) who teaches a light emitting device that is unbent and a device that is bent along a circle (Para 0033, Para 0051). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed bent along a circle was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Maki/Hsieh fails to specify that the light emitting element is bent along a circle having a radius of 50 mm. Hsieh does, however, teach that the radius of curvature is substantially 32 mm (Para 0051). However, differences in the radius of curvature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such radius in curvature difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the bent along a circle having a radius of 50 mm, it would have been obvious to one of ordinary skill in the art to use or modify the radius of curvature of the light emitting element in the device of Hsieh through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed radius of curvature or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 21, Maki teaches the light emitting device according to claim 1, and the claimed limitation reciting “in an environment in which the temperature is 85°C and the humidity is 85%, the light emitting element keeps lighting for 500 hours or longer” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Although Maki shows substantial features of the claimed invention, Maki fails to expressly teach that the light emitting element is bent along a circle having a radius of 50 mm.
Regarding “the light emitting element is bent along a circle,” it would have been an obvious matter of design choice to adjust the shape of the light emitting element to be unbent or bent along a circle as taught by Hsieh (see, e.g., FIG. 1A and FIG. 4A) who teaches a light emitting device that is unbent and a device that is bent along a circle (Para 0033, Para 0051). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed bent along a circle was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Maki/Hsieh fails to specify that the light emitting element is bent along a circle having a radius of 50 mm. Hsieh does, however, teach that the radius of curvature is substantially 32 mm (Para 0051). However, differences in the radius of curvature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such radius in curvature difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the bent along a circle having a radius of 50 mm, it would have been obvious to one of ordinary skill in the art to use or modify the radius of curvature of the light emitting element in the device of Hsieh through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed radius of curvature or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 22, Maki teaches the light emitting device according to claim 1, and the claimed limitation reciting “in an environment in which the temperature is 85°C and the humidity is 85%, the light emitting element keeps lighting for 1000 hours or longer” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Although Maki shows substantial features of the claimed invention, Maki fails to expressly teach that the light emitting element is bent along a circle having a radius of 20 mm.
Regarding “the light emitting element is bent along a circle,” it would have been an obvious matter of design choice to adjust the shape of the light emitting element to be unbent or bent along a circle as taught by Hsieh (see, e.g., FIG. 1A and FIG. 4A) who teaches a light emitting device that is unbent and a device that is bent along a circle (Para 0033, Para 0051). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed bent along a circle was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Maki/Hsieh fails to specify that the light emitting element is bent along a circle having a radius of 20 mm. Hsieh does, however, teach that the radius of curvature is substantially 32 mm (Para 0051). However, differences in the radius of curvature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such radius in curvature difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the bent along a circle having a radius of 20 mm, it would have been obvious to one of ordinary skill in the art to use or modify the radius of curvature of the light emitting element in the device of Hsieh through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed radius of curvature or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817